Case 1:21-cr-00217-PGG Document 40 Filed 04/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, CONSENT TG PROCEED BY TELE
CONFERENCE

-against-

Q\ CRAY )()
Swiess Rinsee XK ohen Po

 

Defendant(s).
x
Defendant >> 2scoS SSRN NES | hereby voluntarily consents to

 

participate in the following proceeding via teleconferencing:
Initial Appearance Before a Judicial Officer

arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

~Pefendant’s ignature Defendant's Cpunse’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

 

 

= 2a P MSReXS SSA Sires saat Gs a
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable telephone conferencing technology.

Wens \
Date OnaT.Wang>S

United States Magistrate Jud

 
